Citation Nr: 1102614	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
bilateral sensorineural hearing loss since February 17, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1942 to November 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a rating in excess of 
10 percent for bilateral sensorineural hearing loss.  A timely 
appeal was noted from that decision.

In July 2010, the Board confirmed the denial of a rating in 
excess of 10 percent for the period prior to April 25, 2009, and 
granted a rating of 40 percent from April 25, 2009, to February 
16, 2010.  The matter of entitlement to a rating in excess of 40 
percent since February 17, 2010, was remanded to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.  The Veteran has asserted that he is 
unemployable due to his service-connected hearing loss.  However, 
the RO adjudicated the issue of entitlement to a TDIU by rating 
decision dated January 2010.  The Veteran did not appeal the 
determination denying TDIU. As the matter of entitlement to TDIU 
has been adjudicated below and has not been appealed, the Board 
finds it unnecessary to remand the issue of TDIU to the RO for 
its consideration.  Id.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's July 2010 remand, the Veteran received a 
VA audiological examination in October 2010.  The examination 
report states that the claims folder was reviewed in its 
entirety, and references a June 2010 VA audiogram; however, the 
Board is unable to find the report of the June 2010 audiogram in 
the record, although the hearing acuity thresholds found on VA 
examination are listed in the October 2010 examination report.  
The most recent VA clinical notes from the West Palm Beach 
(Florida) VA Medical Center (VAMC) are dated January 2010.  

The October 2010 examiner indicated that the June 2010 audiogram 
was affected by a "substantial conductive overlay," but did not 
summarize the findings of the June 2010 audiologic examination as 
to conductive overly or explain how the conductive overlay was 
resolved.  Without the report of the June 2010 audiogram, the 
Board is unable to determine the accuracy of the October 2010 
discussion of that report.  

VA is required to attempt to obtain records in the custody of a 
Federal department until it is determined that the records do not 
exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  Thus, as it appears that there are outstanding VA 
medical records which are relevant to this claim, a request 
should be made for all of the Veteran's treatment records from 
the West Palm Beach VAMC since January 2010.  

In lay statements dated July 2008 and August 2009, the Veteran 
asserted that he is unemployable as a result of his service-
connected hearing loss; however, the October 2010 examination 
report states only that the Veteran is unemployed, and does not 
comment on the impact of the Veteran's hearing loss on his 
ability to maintain employment.  Upon remand, the examiner should 
be asked to clarify the impact that the Veteran's service-
connected hearing loss has on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the West Palm Beach VAMC and 
request that all records of the Veteran's 
treatment at that facility since January 2010 
be provided for inclusion with the claims 
folder.  A specific request should be made 
for the clinical notes reflecting an 
audiogram conducted in June 2010.  If such 
records are unavailable, a negative response 
should be obtained and the Veteran should be 
so notified.

2.  After the aforementioned development has 
been completed, return the claims folder to 
the VA examiner who conducted an October 2010 
examination, if that examiner is available, 
or to an appropriate reviewer.  The 
examiner/reviewer should indicate in the 
report that the claims folder has been 
received and that a review of the claims 
folder has taken place.  

The examiner/reviewer should specifically 
indicate whether the June 2010 audiogram was 
suitable for rating purposes, explain whether 
the "significant conductive overlay" 
described as present in the June 2010 
examination report has resolved, and explain 
the significance of the findings of the 
(private) February 2010 and June 2010 VA 
audiograms in comparison to the October 2010 
audiogram.  

The examiner/reviewer is also asked to state 
whether the Veteran's service-connected 
hearing loss results in "marked interference" 
with his ability to maintain employment.  A 
complete rationale for all opinions expressed 
must be provided, and a copy of the 
examination report should thereafter be 
associated with the claims folder.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).
 
